NONPRECEDENTIAL DISPOSITION
                              To be cited only in accordance with
                                       Fed. R. App. P. 32.1



              United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                    Submitted May 2, 2012*
                                     Decided May 3, 2012

                                            Before

                               KENNETH F. RIPPLE, Circuit Judge

                               ANN CLAIRE WILLIAMS, Circuit Judge

                               DIANE S. SYKES, Circuit Judge

No. 11‐3481

JOE LOUIS LAWRENCE,                               Appeal from the United States District
      Plaintiff‐Appellant,                        Court for the Northern District of Illinois,
                                                  Eastern Division.
       v.
                                                  No. 11‐cv‐6887
SECRETARY OF STATE, et al.,
     Defendants‐Appellees.                        John W. Darrah,
                                                  Judge.

                                          O R D E R

        In 1987 the State of Illinois ordered Joe Lawrence to pay child support. He did not
comply, and consequently the state revoked his driver’s license. He appealed the revocation
to the Secretary of State, but his appeal was denied. Lawrence also unsuccessfully sued his
former employers, International Brands Corporation and the Chicago Transit Authority, in
state and federal court for embezzlement and theft. 




       *
        The appellees were not served with process in the district court and are not
participating in this appeal. After examining the appellant’s brief and the record, we have
concluded that oral argument is unnecessary. Thus the appeal is submitted on the brief and
record. See FED. R. APP. P. 34(a)(2)(c).
No. 11‐3481                                                                              Page 2

        Lawrence filed this suit pro se in federal court alleging that the child support order,
the driver’s‐license revocation, and the dismissal of his civil suit, were all caused by a broad
conspiracy of Illinois state officials, and that their actions had violated his civil rights. He
also moved to proceed in forma pauperis. The district court dismissed the complaint for
failure to state a claim and denied Lawrence’s in forma pauperis application. The court also
added that the complaint is too “rambling and confusing” to give the defendants notice of
Lawrence’s claims under Rule 8(a)(2) of the Federal Rules of Civil Procedure. Lawrence
moved to disqualify the district judge because of bias, but the court dismissed the motion as
moot because the case had already been dismissed.

       On appeal Lawrence argues that the district court ignored his evidence and the law
when it dismissed the complaint. He also maintains that the district judge was part of the
conspiracy against him. 

         We review de novo complaints dismissed because they fail to state a claim and
comply with Rule 8(a). Wigod v. Wells Fargo Bank, N.A., 673 F.3d 547, 555 (7th Cir. 2011)
(failure to state a claim); Borsellino v. Goldman Sachs Grp., Inc., 477 F.3d 502, 507 (7th Cir.
2007) (Rule 8). The district court properly dismissed this action. Under Federal Rule of Civil
Procedure 8(a)(2), a complaint must contain “a short and plain statement of the claim
showing that the pleader is entitled to relief” so that defendants have fair notice of the
claims against them and the grounds supporting those claims. Stanard v. Nygren, 658 F.3d
792, 797 (7th Cir. 2011). Several of the defendants Lawrence has named are barely
mentioned in his complaint, and he never explains why he believes they violated his civil
rights; two defendants, Kent S. Ray and the Amalgamated Transit Union, are not mentioned
at all. Even after we indulge in the liberal construction that pro se complaints deserve,
Lawrence’s complaint is unintelligible. It exhibits “the lack of organization and basic
coherence [that] renders a complaint too confusing to determine the facts that constitute the
alleged wrongful conduct.” Stanard, 658 F.3d at 798. With nothing else in the complaint to
state a claim, we find no error in the district court’s dismissal. 

        Lawrence has a habit of filing frivolous lawsuits. In 2003 he attempted to bring a
class action pro se, which was dismissed, because pro se plaintiffs cannot represent others.
Lawrence v. Interstate Brands Corp., No. 03 C 3754 (N.D. Ill. Aug. 8, 2003). He appealed, and
we dismissed his appeal after he ignored our repeated orders to file an opening brief.
Lawrence v. Interstate Brands Corp., No. 03‐3359 (7th Cir. May 5, 2004). In 2008 we reviewed
the dismissal of his complaint against Interstate Brands Corporation, the Chicago Transit
Authority, and the Illinois Attorney Registration and Disciplinary Commission and
affirmed after concluding that his suit was “patently frivolous.” See Lawrence v. Interstate
Brands Corp., 278 F. App’x 681 (7th Cir. May 28, 2008). Most recently, in 2011 he filed a case
in state court, then filed a “notice of removal” in federal court purporting to remove the case
from state jurisdiction. Lawrence v. Sec’y of State, No. 11‐cv‐05142 (N.D. Ill. Sept. 27, 2011).
No. 11‐3481                                                                                Page 3

The case was dismissed, since a plaintiff cannot remove his own case. See 28 U.S.C.
§ 1441(a). We warn Lawrence that any further frivolous litigation may subject him to
monetary fines and a filing bar. See Support Sys. Int’l v. Mack, 45 F.3d 185, 186 (7th Cir. 1995).

                                                                                     AFFIRMED.